                                            IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF NEW JERSEY


    THE ESTATE OF ALISSA MARIE                                  HONORABLE JEROME B. SIMANDLE
    ALLEN, et al.,

                                                Plaintiffs,           Civil Action No.
                                                                     15-6273 (JBS-AMD)
                   v.

    CUMBERLAND COUNTY, A. GARCIA,                                    MEMORANDUM OPINION
    RN, et al.,

                                                Defendants.


SIMANDLE, District Judge:

              This matter comes before the Court by way of Plaintiff’s

Motion for Leave to File an Amended Complaint.1 (See Pl.’s Mot.

[Docket Item 129].) Plaintiff’s present motion is opposed by

Defendant Melanie Loatman, (see Def. Loatman’s Opp’n [Docket

Item 132]), Defendant Amber Garcia, RN, (see Def. Garcia’s Opp’n

[Docket Item 133]), and Defendants Cumberland County, Warden



                                                            
1 County Defendants have quibbled over the proper title of
Plaintiff’s proposed pleading. (See County Defs.’ Opp’n [Docket
Item 137], 2 n.2 (“Although they are on their fourth motion for
leave to amend, Plaintiffs have only filed one Amended Complaint.
Thus, although Document 131 is entitled “Fourth Amended
Complaint,” if approved, it actually would be Plaintiffs’ Second
Amended Complaint.”); see also Pl.’s Reply [Docket Item 138], 5 on
the docket.) As Plaintiff has previously filed documents on the
docket entitled “Second Amended Complaint” and “Third Amended
Complaint,” though they were never operative pleadings in this
case, for the sake of the clarity of this Opinion, the Court shall
refer to the present proposed pleading as the “Fourth Amended
Complaint.”
Robert Balicki, Corrections Officer Richard Serano, Corrections

Officer Michael Puglise, Corrections Officer D. Ortiz,

Corrections Officer Michael Fowlkes, Corrections Officer Floyd,

Corrections Officer Santos, and Corrections Officer Badge No.

120 (hereinafter, collectively, “County Defendants”). (See

County Defs.’ Opp’n [Docket Item 137].) Plaintiff filed a reply

brief. (See Pl.’s Reply [Docket Item 138].) The Court has

considered the parties’ submissions and decides the pending

motion [Docket Item 129] pursuant to Rule 78(b), Fed. R. Civ. P.

For the reasons discussed below, Plaintiff’s motion to file an

amended complaint will be granted in part and denied in part.

The Court finds as follows:

     1.   Factual and Procedural Background. The factual and

procedural background of this case was thoroughly described in

this Court’s Opinion of March 13, 2018, Estate of Allen v.

Cumberland Cnty., No. 15-6273, 2018 WL 1293154 (D.N.J. Mar. 13,

2018), and shall not be repeated herein, except as necessary for

the determination of the present motion.

     2.   In the Court’s prior Opinion and the accompanying

Order, the Court denied two of Plaintiff’s prior motions to

amend the complaint and simultaneously “grant[ed] leave to

Plaintiff to file a new motion for leave to amend, with a

proposed Amended Complaint that addresses the deficiencies




                                2
noted” in the Court’s prior Opinion. Id. at *12. In particular,

the Court directed Plaintiff to correct certain deficiencies

with Plaintiff’s constitutional claims against Defendant

Loatman. See id. at *10-14. Subsequently, Plaintiff timely filed

the present motion.2

              3.             Standard of Review. Rule 15(a)(2) permits Plaintiff to

amend “only with the opposing party's written consent or the

court's leave.” Fed. R. Civ. P. 15(a)(2). Although “[t]he court

should freely give leave when justice so requires,” id., the

decision to grant leave to amend a complaint rests within the

sound discretion of the trial court. Massarsky v. General Motors

Corp., 706 F.2d 111, 125 (3d Cir. 1983). The district court may

deny leave to amend only if (a) the moving party’s delay in

seeking amendment is undue, motivated by bad faith, or

prejudicial to the non-moving party; or (b) the amendment would

be futile, meaning that the complaint, as amended, would fail to

state a claim upon which relief could be granted. Travelers




                                                            
2Defendant Garcia initially objected to an apparent administrative
oversight in the preparation of a copy of the Fourth Amended
Complaint that highlighted the alterations proposed by the present
motion, pursuant to Local Civil Rule 15.1. (See Def. Garcia’s
Letter [Docket Item 130].) However, Plaintiff subsequently filed
a corrected version of the document, (see Ex. A [Docket Item 138-
1]), and no party has filed an objection to such. Therefore, the
Court shall deem Plaintiff’s motion to have been timely filed in
its entirety.


                                                               3
Indem. Co. v. Dammann & Co., 594 F.3d 238, 243 (3d Cir. 2010);

Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).

     4.   In assessing “futility,” the court applies the same

standard of legal sufficiency as applies under Fed. R. Civ. P.

12(b)(6). Shane, 213 F.3d at 115. In other words, the amended

complaint must be dismissed (or leave to amend ought not be

granted) if, accepting all well-pleaded allegations in the

complaint as true and viewing them in the light most favorable

to the plaintiff, a court concludes that the plaintiff has

failed to set forth sufficient facts to state a claim for relief

that is plausible on its face. Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007); Fleisher v. Standard Ins. Co., 679 F.3d

116, 120 (3d Cir. 2012). Although a court must accept as true

all factual allegations in a complaint, that tenet is

“inapplicable to legal conclusions,” and “[a] pleading that

offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

     5.   Discussion. Plaintiff’s present motion seeks leave to

file an amended complaint pursuant to the Court’s prior Opinion,

which identified certain deficiencies in Plaintiff’s

constitutional claims against Defendant Loatman. See Estate of




                                4
Allen, 2018 WL 1293154, at *10-14. In that Opinion, the Court

stated that

                             [i]n the context of an Eighth Amendment[3]
                             claim regarding a prisoner’s medical needs, “a
                             failure to provide adequate care that was
                             deliberate, and motivated by non-medical
                             factors is actionable . . . , but inadequate
                             care that was a result of an error in medical
                             judgment is not.” Parkell [v. Danberg], 833
                             F.3d [313,] 337 [(3d Cir. 2016)] (citing
                             Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir.
                             1993)) (internal quotations omitted).

                             A constitutional claim based on a prison or
                             its official’s failure to prevent a detainee’s
                             suicide can be analyzed within this rubric.
                             “[A] vulnerability to suicide claim . . . is
                             simply a more specific articulation of the
                             Eighth Amendment rule that prison officials
                             must not be deliberately indifferent to a
                             prisoner’s serious medical needs[.]” Mullin v.
                             Balicki, 875 F.3d 140, 158 (3d Cir. 2017)
                             (“Mullin II”). However, “[w]e cannot infer
                             from the prisoner’s act of suicide itself that
                             the   prison    officials   have    recklessly
                             disregarded    their   obligation    to   take
                             reasonable precautions to protect the safety
                             of prisoners entrusted to their care.”
                                                            
3 As the Court previously noted, “[t]he decedent in this case, as
a pre-trial detainee, was not protected by the Eighth Amendment,
under the prevailing view, because ‘the most accepted view’ holds
that ‘the amendment’s proscription applies only after conviction.’
Hampton v. Holmesburg Prison Officials, 546 F.2d 1077, 1079 (3d
Cir. 1976). Rather, her claim is properly grounded in the Due
Process Clause of the Fourteenth Amendment. Id. at 1080. ‘[T]he
Due Process rights of a pretrial detainee are “at least as great
as the Eighth Amendment protections available to a convicted
prisoner.”’ Boring v. Kozakiewicz, 833 F.2d 468, 471 (3d Cir. 1987)
(citing City of Revere v. Massachusetts General Hospital, 463 U.S.
239, 244 (1983)). See also Palakovic v. Wetzel, 854 F.3d 209, 222
(3d Cir. 2017). Accordingly, the Court analyzes her Due Process
claim within the analytic framework provided by Eighth Amendment
jurisprudence.” Estate of Allen, 2018 WL 1293154, at *6 n.4.


                                                               5
             Freedman v. City of Allentown, Pa., 853 F.2d
             1111, 1115 (3d Cir. 1988).

Id. at *7.

     6.      The Court went on to quote the Third Circuit’s test,

which requires a plaintiff to show:

             (1) that the [decedent] had a particular
             vulnerability to suicide, meaning that there
             was a ‘strong likelihood, rather than a mere
             possibility,’  that   a  suicide   would  be
             attempted; (2) that the prison official knew
             or should have known of the [decedent’s]
             particular vulnerability; and (3) that the
             official acted with reckless or deliberate
             indifference, meaning something beyond mere
             negligence, to the [decedent’s particular
             vulnerability.

Palakovic v. Wetzel, 854 F.3d 209, 223-24 (3d Cir. 2017) (citing

Colburn v. Upper Darby Twp., 838 F.2d 663, 669 (3d Cir. 1988)

(“Colburn I”); Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023

(3d Cir. 1991) (“Colburn II”); Woloszyn v. Cty. of Lawrence, 396

F.3d 314, 319-20 (3d Cir. 2005)). The Court further acknowledged

that “[t]his test ‘rest[s] primarily upon the Supreme Court’s

decision in Estelle v. Gamble’ holding that deliberate

indifference to a serious medical need constitutes a violation

of the Eighth Amendment and that a ‘particular vulnerability to

suicide represents a serious medical need.’ Woloszyn, 396 F.3d

at 319-20.” Estate of Allen, 2018 WL 1293154, at *7.

     7.      The Court further elaborated upon what is required for

a complaint to satisfy the Third Circuit’s three-part test set



                                   6
forth in Palakovic. See id. at *7-9. The Court concluded by

noting that, with respect to vulnerability-to-suicide claims,

the Third Circuit has stated that while prior factual scenarios

          “provide helpful guidance in determining
          whether a case meets the vulnerability to
          suicide standard, each case will present
          unique circumstances and should be considered
          on its own facts. A failure to track the
          precise contours of our prior caselaw should
          not, by itself, compel a conclusion that a
          plaintiff has failed to state a vulnerability
          to suicide claim.”

Id. at *9 (quoting Palakovic, 854 F.3d at 231 (reversing

district court’s dismissal of complaint where allegations did

not describe, e.g., scenario where “defendants should have known

that the prisoner was a suicide risk and failed to take

necessary and available precautions to protect the prisoner from

self-inflicted wounds,” as discussed in Freedman, 853 F.2d at

1115 (citing Colburn I, 838 F.2d at 674))).

     8.   With regard to the first prong, the Court’s prior

Opinion further held that Plaintiff’s then-proposed amended

pleading did “not plead Ms. Allen’s particular vulnerability to

suicide, beyond the allegation that she ultimately did commit

suicide.” Id. at *10. Further, the Court noted that Plaintiff’s

then-proposed pleading did “allege that [Ms. Allen] was

undergoing opiate withdrawal, but this is not sufficient” to

allege that she had a particular vulnerability to suicide. Id.




                                7
(citing Mullin v. Balicki, No. 11-247, 2016 WL 3021721, at *5

(D.N.J. May 25, 2016); Colburn II, 946 F.2d at 1026-27).

     9.    Plaintiff’s current proposed pleading, the Fourth

Amended Complaint, alleges that during Ms. Allen’s time at the

Cumberland County Jail “she was put on withdrawal protocol[,]

including hydration.” (Fourth Amended Complaint [Docket Item

129-1], ¶ 18.) The Fourth Amended Complaint also includes a new

allegation that “[i]nmates on withdraw protocol, including

hydration, are at a high risk for suicide.” (Id. at ¶ 38.)

     10.   Defendant Loatman argues that the “Fourth Amended

Complaint is still lacking in any facts from which” the Court

could find that Ms. Allen had a particular vulnerability to

suicide. (Def. Loatman’s Opp’n [Docket Item 132], 6.) However,

Defendant Loatman’s opposition brief fails to address

Plaintiff’s new allegation contained in Paragraph 38 of the

Fourth Amended Complaint, quoted supra.

     11.   Accepting Plaintiff’s allegations in Paragraphs 18 and

38 of the Fourth Amended Complaint, quoted supra, as true, and

viewing them in the light most favorable to the Plaintiff, the

Court finds that Plaintiff has pled sufficient allegations to

satisfy the first prong of the test laid out in Palakovic: that

Ms. Allen “had a particular vulnerability to suicide.”

Palakovic, 854 F.3d at 223.




                                 8
     12.   As to the second prong of the test, the Court found

that the prior proposed pleading did not “adequately allege that

Loatman ‘should have known’ of Ms. Allen’s vulnerability,”

Estate of Allen, 2018 WL 1293154, at *10 (citing Palakovic, 854

F.3d at 222-23, 226, 230-31; Hopson v. Cheltenham Twp., No. 90-

0587, 1990 WL 102883, at *9 (E.D. Pa. July 17, 1990)).

     13.   The Fourth Amended Complaint alleges that Ms. Allen’s

regular heroin usage and placement on withdrawal protocol was

recorded in her chart, (see Fourth Amended Complaint [Docket

Item 129-1], ¶¶ 16-18), that inmates on withdrawal protocol are

at a high risk of attempting suicide, (see id. at ¶ 38), and

that Defendant Loatman had the opportunity but failed to check

the logbooks and failed to notice that Ms. Allen was placed on

the withdrawal protocol. (See id. at ¶¶ 40-45.) Additionally,

the Fourth Amended Complaint alleges that Defendant Loatman was

previously employed as a nurse. (See id. at ¶ 22.)

     14.   Defendant Loatman argues that she “could not have

known of the decedent’s suicidal vulnerabilities because there

is no evidence or allegations that the decedent ever had any

suicidal vulnerabilities.” (Def. Loatman’s Opp’n [Docket Item

132], 8.) However, for the reasons set forth in Paragraph 11 of

the present Memorandum Opinion, supra, the Court has found that

the Fourth Amended Complaint pleads sufficient facts to show




                                 9
that Ms. Allen “had a particular vulnerability to suicide.”

Therefore, accepting Plaintiff’s allegations in Paragraphs 16-

18, 22, 38, and 40-45 as true and viewing them in the light most

favorable to the Plaintiff, the Court finds that Defendant

Loatman should have known of Ms. Allen’s particular

vulnerability to suicide, thereby satisfying the second prong of

the test laid out in Palakovic.

     15.   With respect to the third prong, the Court, in its

prior Opinion, found that the Plaintiff’s earlier proposed

complaint sufficiently pled that Defendant Loatman “acted with

reckless or deliberate indifference.” Estate of Allen, 2018 WL

1293154, at *11. For the reasons set forth in the Court’s prior

Opinion, the Court finds that Plaintiff’s Fourth Amended

Complaint also sufficiently pleads this prong.

     16.   Defendant Garcia also opposes Plaintiff’s present

motion, in part because the Fourth Amended Complaint refers to

Non-Party CFG as “Defendant CFG.” (See Def. Garcia’s Opp’n

[Docket Item 133], 2; Fourth Amended Complaint [Docket Item 129-

1], ¶ 82.) The Court previously denied Plaintiff leave to file

an amended complaint with allegations against Non-Party CFG, on

the basis that such claims against Non-Party CFG were time

barred. Estate of Allen, 2018 WL 1293154, at *12-13. For the

same reasons stated in the Court’s prior Opinion, the Court




                                  10
shall deny the present motion to amend, insofar as the Fourth

Amended Complaint seeks to refer to Non-Party CFG as “Defendant

CFG.”

              17.            Additionally, County Defendants oppose Plaintiff’s

present motion by asserting that the motion was filed in bad

faith, that it is in violation of the Court’s prior Order

granting leave to file a motion to amend the complaint by

proposing new allegations against County Defendants,4 and that

Plaintiff’s proposed new allegations include known falsehoods.

(See County Defs.’ Opp’n [Docket Item 137], 2-3.) Plaintiff

responds that there is no evidence that the Fourth Amended

Complaint has been proposed in bad faith, that all allegations

contained within the Fourth Amended Complaint are made in

support of allegations against Defendant Loatman and are

supported by evidence, and that any impacts that the new

allegations may have on other defendants are only minor and are

similar to the allegations contained in the currently operative

First Amended Complaint. (See Pl.’s Reply [Docket Item 138], 4-

6.)




                                                            
4 Defendant Garcia also makes similar allegations in opposition to
Plaintiff’s motion, asserting that the Fourth Amended Complaint
includes material beyond what was necessary to bolster Plaintiff’s
constitutional claims against Defendant Loatman. (See Def.
Garcia’s Opp’n [Docket Item 133], 2-3.)


                                                               11
     18.   The Court does not find bad faith in this filing by

Plaintiff. The Court agrees with Plaintiff that any impact that

the new allegations contained in the Fourth Amended Complaint

may have on defendants other than Defendant Loatman are minor

and will not cause prejudice.

     19.   Furthermore, with respect to claims that certain

allegations contained in the Fourth Amended Complaint may not be

supported by evidence currently on the record, these arguments

are more appropriately addressed in the context of a motion for

summary judgment than in the current context of a motion for

leave to file an amended complaint. Therefore, the Court offers

no opinion on these arguments at this time.

     20.   Accordingly, the Court will grant Plaintiff’s motion

to file the Fourth Amended Complaint, except insofar as the

Fourth Amended Complaint refers to “Defendant CFG.”

     21.   Conclusion. For the reasons set forth above,

Plaintiff’s motion to file an amended complaint will be granted

in part and denied in part. Plaintiff shall cause a corrected

version of the Fourth Amended Complaint to be filed within ten

(10) days. An accompanying Order will be entered.


December 19, 2018                    s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                12
